DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11-14 are objected to because of the following informalities:  
Claims 11-14 recites the limitation "the capacitor" in lines 1.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of  a prompt examination the examiner reads claims 11-14 as with “the [[semiconductor device”. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, and 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,088,240 in view of US 9,437,420. 
In re Claim 1, claim 1 of 11,088,240 discloses 
1. A capacitor includes: a lower electrode comprising a first metal material and having a crystal size of a few nanometers in such a configuration; a dielectric layer comprising dielectric material covering the first metal material, the dielectric material comprising merged crystals that each include a plurality of crystals, the merged crystals having a crystal size that is a value of a crystal expansion ratio times the crystal size of the first metal material, wherein the crystal expansion ratio is an integer; and an upper electrode covering the dielectric layer, the upper electrode comprising a second metal material and having a crystal size smaller than the crystal size of the dielectric material (column 17, line 65 – column 18, line 11).
U.S. Patent No. 11,088,240 does not disclose that a semiconductor device comprising: a substrate; and a plurality of memory cell structures arranged on the substrate and electrically connected to surroundings through a contact structure, a support, and a capacitor, as well as that the lower electrode is connected with the contact structure and supported by at least the support.
US 9,437,420 teaches a semiconductor device comprising: a substrate 200; and a plurality of memory cell structures 220 arranged on the substrate 200 and electrically connected to surroundings through a contact structure 270, a support (230, 240, 265), and a capacitor 260 wherein the lower electrode 253 is connected with the contact structure 243 and supported by at least the support (230, 240, 265) (Fig. 10; column 10, line 33 – column 11, line 53).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of US 11,088,240  and US 9,437,420, since it was known in the art that semiconductor devices comprise substrate, a plurality of memory cell structures and capacitor. (MPEP2144.I.).

In re Claim 3, Claim 6 of US 11,088,240 discloses a semiconductor device, wherein the lower electrode comprises at least one of titanium nitride (TiN) and niobium nitride (NbN).
In re Claim 4, Claim 7 of US 11,088,240 discloses a semiconductor device of claim 3, wherein the upper electrode comprises at least one of titanium nitride (TiN) and niobium nitride (NbN).
In re Claim 5, Claim 4 of US 11,088,240 discloses a semiconductor device, wherein the first metal material of the lower electrode has a <111> crystallographic direction.
In re Claim 7, Claim 8 of US 11,088,240 discloses a semiconductor device, wherein the integer is in a range of 5 to 20.
In re Claim 8, Claim 9 of US 11,088,240 discloses a semiconductor device of claim 7, wherein the crystal size of the first metal material is in a range of 3 nm to 10 nm and the crystal size of the dielectric layer is in a range of 15 nm to 200 nm.

Claims 9 - 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,088,240 in view of US 9,437,420. 
In re Claim 9, claim 9 of 11,088,240 discloses a capacitor includes: a lower electrode comprising a layer of metal material having a crystal size in a range of 3-10 nanometers; a dielectric covering the layer of metal material of the lower electrode and comprising a layer of dielectric material, the dielectric material comprising merged crystals that each include a plurality of crystals, the merged crystals having a crystal size that is 5-20 times the crystal size of the layer of metal material of the lower electrode; and an upper electrode covering the dielectric, the upper electrode comprising a layer of metal material having a crystal size smaller than the crystal size of the layer of dielectric material (column 18, lines 39-52).
Claim 9 of 11,088,240 does not disclose a semiconductor device comprising: a substrate; and a plurality of memory cell structures arranged on the substrate and electrically connected to surroundings through a contact structure, a support, and a capacitor.
US 9,437,420 teaches a semiconductor device comprising: a substrate; and a plurality of memory cell structures arranged on the substrate and electrically connected to surroundings through a contact structure, a support, and a capacitor. 
US 9,437,420 teaches a semiconductor device comprising: a substrate 200; and a plurality of memory cell structures 220 arranged on the substrate 200 and electrically connected to surroundings through a contact structure 272, a support (230, 240, 265), and a capacitor 260 (Fig. 10; column 10, line 33 – column 11, line 53).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of US 11,088,240  and US 9,437,420, since it was known in the art that semiconductor devices comprise substrate, a plurality of memory cell structures and capacitor. (MPEP2144.I.).
In re Claim 10, Claim 11 of US 9,437,420 discloses the semiconductor device of claim 9, wherein the lower electrode comprises at least one layer of a metal material selected from the group consisting of titanium nitride (TiN), titanium aluminum nitride (TiAlN), tantalum nitride (TaN), tungsten nitride (WN), ruthenium (Ru), ruthenium oxide (RuO.sub.2), iridium (Ir), iridium oxide (IrO.sub.2), and niobium nitride (NbN) (Column 18, lines 56-58)
In re Claim 11, Claim 11 of US 9,437,420 discloses the [[semiconductor device of claim 10, wherein the layer of dielectric material is a layer of material selected from the group consisting of zirconium oxide (ZrO2), hafnium oxide (HfO2), tantalum oxide (Ta2O3), aluminum oxide (Al2O3), aluminum nitride (AlN), boron nitride (BN), zirconium nitride (Zr3N4), hafnium nitride (Hf3N4), and a lanthanide (column 18, lines 59-64).
In re Claim 12, Claim 11 of US 9,437,420 discloses the [[semiconductor device of claim 9, wherein the layer of dielectric material is disposed directly on the layer of metal material of the lower electrode, the layer of metal material of the lower electrode is a layer of titanium nitride (TiN) or a layer of niobium nitride (NbN), and the layer of dielectric material is selected from the group consisting of zirconium oxide (ZrO2), hafnium oxide (HfO2), tantalum oxide (Ta2O.sub.3), aluminum oxide (Al2O3), aluminum nitride (AlN), boron nitride (BN), zirconium nitride (Zr3N4), hafnium nitride (HfN4), and lanthanides (Column 18, lines 53-64).
In re Claim 13, Claim 12 of US 9,437,420 discloses the [[semiconductor device wherein the layer of dielectric material is disposed directly on the layer of metal material of the lower electrode and the layer of metal material of the lower electrode has a <111> crystallographic direction. (column 18, line 65 -column 19, line 2).
In re Claim 14, Claim 13 of US 9,437,420 discloses the [[semiconductor device, wherein the crystal size of the merged crystals is an integer number of times larger than the crystal size of the layer of metal material of the lower electrode (column 19, line 3-6).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 20 are rejected under 35 U.S.C. 112(b), because according to MPEP2171 (B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant.
In the instant case a limitation of claims 2 and 20 such as “the crystal size of the lower electrode is a minimal crystal size of metal material constituting the lower electrode” does not have any metes and bounds.  It is not clear how many atoms can be considered as a crystal.  See a definition of crystal at https://byjus.com/chemistry/crystal-structure/ ). It seems that Applicant means an unit cell rather than the minimal crystal size. 

Let’s note that the applicant’s claim 6 does not distinguish over the prior-art reference regardless of the process used to form the semiconductor device, because only the final product is relevant, not the recited process of a heat treatment for forming the dielectric layer. See SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d 1097 (Fed. Cir, 2006 (“While the process set forth in the product-by-process claim may be new, that novelty can only be captured by obtaining a process claim.”)
Note that when “product by process” claiming is used to describe one or more limitations of a claimed product, the limitations so described are limitations of the claimed product per se, no matter how said product is actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 706.03(e).
The Federal Circuit recently revisited the question of whether a “product by process” claim can be anticipated by a reference that does not recite said process. See SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d at 1100. The Federal Circuit cited with approval this Office’s current statement of the law, found in MPEP § 2113: 
[Even] though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Id. at 1101. The Federal Circuit held this statement to be consistent with its own views on this topic, as well as various Supreme Court rulings, notably Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 373 (1938) (“Although in some instances a claim may validly describe a new product with some reference to the method of production, a patentee who does not distinguish his product from what is old except by reference, express or constructive, to the process by which he produced it, cannot secure a monopoly on the product by whatever means produced.”). Id.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al., US 2015/0357420, in view of Frank, US 2019/0148390 (corresponding to US 11,121,139), and in view of Pirrotta et al., “Leakage current through the poly-crystalline HFO2: Trap density at grain and grain boundaries”, 2013, Journal of Applied Physics, Vol 114, pp 134503-1 – 134503-5, 1 October 2013). 
In re Claim 15, Cho discloses a semiconductor device (Fig. 10) comprising: a substrate 200; a memory cell structure 220 at an upper portion of the substrate 200; a lower insulation interlayer 230 on the substrate 200 and covering the memory cell structure 220; a plurality of lower wirings 235 disposed in the lower insulation interlayer 230 and electrically connected to the memory cell structure 220; an upper insulation interlayer 265 on the plurality of the lower wirings 235; a plurality of upper wirings 272 on the upper insulation interlayer 265; and a capacitor 260 disposed on the lower insulation interlayer 230 and covered by the upper insulation interlayer 265 in such a configuration that the capacitor 260 is electrically connected to the upper wirings 272, wherein the capacitor 260 includes: a lower electrode 253 comprising a layer of a metal material; a dielectric 256 on the lower electrode 253 and comprising a layer of dielectric material 256 ([0096]); and an upper electrode 259 disposed on the dielectric 256 and comprising a layer of metal material ([0095]) (Fig. 10; [00077 -0102]).
Cho does not specify that the layer of dielectric material having a crystal size larger than a crystal size of the metal material of the lower electrode, as well as that upper electrode 259 comprising the layer of metal material having a crystal size smaller than the crystal size of the layer of dielectric material.
The difference between the Applicant’s claim 15 and Cho’s reference is in the specified ratio of the crystal sizes of the layer of dielectric material, the metal material of the lower electrode and the metal layer of the upper electrode.
Frank teaches a semiconductor device comprising: a substrate 100  and a capacitor (120, 130, 140) (Fig. 3), wherein the capacitor includes: a lower electrode 120 comprising a layer of a metal material (having a crystal size of 10-12 nm [0032]); a dielectric 130 on the lower electrode 120 and comprising a layer of dielectric material; and an upper electrode 140 disposed on the dielectric 130 and comprising a layer of metal material having a crystal size of 10-12 nm ([0032], [0060]) (Figs. 1-6; [0026 -0075]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Cho and Frank, and to use the specified lower and upper electrode and dielectric material to produce reversible, bi-stable polarization states as taught by Frank ([0019]).
However, Cho taken with Frank does not specify that crystal sizes of the layer of dielectric material made of HfO2 ([0045]). 
Pirrotta teaches that polycrystalline HfO2 has crystal sizes 15 nm (page 134503-1, right column) that is large than a crystal size (10-12 nm Frank:[0032]) of the metal material of the layer electrode  120 (Frank: Fig. 3), while the layer of metal material of upper electrode  140 having crystal size of 10-12 nm (Frank:[0032], [0065]) smaller than the crystal size of the layer of dielectric material (of 15 nm, Pirrotta: (page 134503-1, right column). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Cho, Frank and Pirrotta, and to use the specified dielectric material applications in the advanced non-volatile memories as taught by Pirrotta (page 134503-1, left column).
In re Claim 16, Cho taken with Frank and Pirrotta discloses the semiconductor device of claim 15, wherein the crystal size of the layer of metal material of the lower electrode 120 (Frank: Fig. 3) is about 6 to 15 nm (Frank: [0032]) that overlaps the claimed rang of 3-10 nanometers (MPEP2131.03.II). It is known in the art that the crystal zize is a result effective variable – because mass density depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified the crystal size of the layer of metal material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).
In re Claim 17, Cho taken with Frank and Pirrotta discloses all limitations of claim 17 except for that the crystal size of the layer 130 (Frank: Fig. 3) of dielectric material is 5 - 20 times the crystal size of the metal material of the lower electrode 120. It is known in the art that crystal size is a result effective variable – because mass density depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified ratio of the crystal sizes, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A). 
In re Claim 18, Cho taken with Frank and Pirrotta discloses the semiconductor device of claim 15, wherein the layer of metal material is a layer of titanium nitride (TiN) or niobium nitride (NbN) (Frank: [0040]).
In re Claim 19, Cho taken with Frank and Pirrotta discloses the semiconductor device of claim 15, wherein the layer of metal material has a <111> crystallographic direction (Frank: [0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893